DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Iqbal (U.S. Patent No. 5,010,917) discloses a valve cartridge (Figs. 1-11) for at least one sanitary fitting (13), comprising: a cartridge housing (20); a valve stem (52) that is rotatable about an axis of rotation (Fig. 1) relative to the cartridge housing (20); a handle (Column 5 lines 31-38) for rotating the valve stem (52); a passage disk (37) with a first passage (41) and a second passage (42); a control disk (45) rotatable with the valve stem (52) for controlling a liquid flow through the first passage (41) or the second passage (42) of the passage disk (37); a handle adapter (65) connectable to the valve stem (52) for setting a first rotational orientation (Column 6 lines 27-47) of the valve stem (52) to the handle in a first position and connectable to the valve stem (52) for setting a second rotational orientation (Column 6 line 48-Column 7 line 13) of the valve stem (52) to the handle in a second position so that the control of the flow of liquid through the first passage (41) or the second passage (42) is changed (Column 7 lines 32-40) via the control disk (45).
Iqbal does not render obvious in combination with all claim limitations wherein the handle adapter is non-rotatably fixed to the valve stem, such that during all rotational movement of the handle, the valve stem and the handle adapter rotate together. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753